internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - room cincinnati ohio employer_identification_number cr person to contact - id contact telephone numbers phone fax number release date ydate july il legend a b c dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated our records indicate that a is recognized as exempt from federal_income_tax under sec_501 foundation as defined in sec_509 of the code and that it is classified as a private your letter indicates that a will operate a grant-making program called b the purpose of a benefit to the people of the city of the surrounding area is to provide charitable scientific and educational and a b the administration for charitable purposes of property donated to the corporation the distribution_of_property for such purposes and to such beneficiaries in accordance with the terms of gifts bequests or devises to the corporation for charitable purposes or in accordance with determinations by the board_of directors pursuant to the articles of incorporation d c the distribution_of_property to qualified charitable_organization the disposition from time to time of property held by the corporation in such manner that its charitable purposes e q h will be effectively served notwithstanding changed conditions that may have arisen or will arise in the charitable needs of the area to be served by the corporation from a donor to provide a perpetual source_of_income to help meet the community needs in surrounding area and the to provide grant funds for special studies surveys research and demonstration projects which may be exploratory or pioneering in purpose which do not necessarily commit the corporation to recurring expenses to administer funds as designated by any person in any particular field of interest and to distribute such funds to carry out that person's wishes of title of the to have the power among others as reflected in chapter_14 or as later amended and to perform any other act which may lawfully be performed by or on behalf of non profit corporations under the laws of the state of but only in conformity with the purposes allowed pursuant to sec_501 of the internal_revenue_code statutes as now enacted is to honor the memory of the purpose of b worthy students in their pursuit of educational endeavors after graduation from educations beyond the high school level at an educational_organization described in uscs sec_170 b a ii high school who are planning to further their and to assist sec_4945 and b taxable_expenditures made by a private_foundation of the code impose certain excise_taxes on sec_4945 means any amount_paid or incurred by a private_foundation as individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure a grant to an sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if that is demonstrated it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective ‘produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 d in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 determination only covers the grant programs described above approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request of the code thus this any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please if you have any questions please contact the person whose name and telephone number are shown above sincerely yours enclosure notice notice of intent to disclose director exempt_organizations rulings and agreements
